IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,       :   No. 241 MAL 2022
                                    :
                 Respondent         :
                                    :   Petition for Allowance of Appeal
                                    :   from the Order of the
          v.                        :   Commonwealth Court
                                    :
                                    :
DONALD LITMAN,                      :
                                    :
                 Petitioner         :

COMMONWEALTH OF PENNSYLVANIA,       :   No. 242 MAL 2022
                                    :
                 Respondent         :
                                    :   Petition for Allowance of Appeal
                                    :   from the Order of the
          v.                        :   Commonwealth Court
                                    :
                                    :
CELIA LITMAN,                       :
                                    :
                 Petitioner         :

COMMONWEALTH OF PENNSYLVANIA,       :   No. 243 MAL 2022
                                    :
                 Respondent         :
                                    :   Petition for Allowance of Appeal
                                    :   from the Order of the
          v.                        :   Commonwealth Court
                                    :
                                    :
CELIA LITMAN,                       :
                                    :
                 Petitioner         :

COMMONWEALTH OF PENNSYLVANIA,       :   No. 244 MAL 2022
                                    :
                 Respondent         :
                                    :   Petition for Allowance of Appeal
                                    :   from the Order of the
          v.                        :   Commonwealth Court
                                            :
                                            :
DONALD LITMAN,                              :
                                            :
                  Petitioner                :


                                    ORDER



PER CURIAM

     AND NOW, this 29th day of November, 2022, the Petition for Allowance of Appeal

is DENIED.




       [241 MAL 2022, 242 MAL 2022, 243 MAL 2022 and 244 MAL 2022] - 2